 
Exhibit 10.2
 
LOCK-UP LETTER AGREEMENT
 
 
May ___ 2019
cbdMD, Inc.
4521 Sharon Road, Suite 450
Charlotte, North Carolina 28211
 
Ladies and Gentlemen:
 
The undersigned understands that cbdMD, Inc. (formerly known as Level Brands,
Inc.), a North Carolina corporation (the “Company”), proposes to effect a firm
commitment public offering (the “Offering”) of the Company’s shares of Common
Stock, par value $0.001 per share (the “Common Stock”). It is understood that
the undersigned, a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”), may be a Participating Member (as such term is defined in FINRA Rule
5110(a)(4)) in connection with the Offering
 
In consideration for acting as a Participating Member in the Offering and for
other good and valuable consideration, the undersigned hereby irrevocably agrees
that, pursuant to FINRA Rule 5110(g)(1), any securities of the Company that have
been acquired by the undersigned or any related person and currently owned or
are acquired during the 180-day period specified in FINRA Rule 5110(g), , shall
not be sold during the Offering, or sold, transferred, assigned, pledged, or
hypothecated, or be the subject of any hedging, short sale, derivative, put, or
call transaction that would result in the effective economic disposition of the
securities for a period of 180 days immediately following the closing date of
the Offering, except for the transfer of any security in accordance with FINRA
Rule 5110(g)(2).
  
It is understood that, if the Company notifies the undersigned that it does not
intend to proceed with the Offering, if the underwriting agreement to be
executed in connection with the Offering (the “Underwriting Agreement”) does not
become effective, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the securities, the undersigned will be released
from its obligations under this Lock-Up Letter Agreement.
 
The undersigned understands that the Company and the underwriters in the
Offering (the “Underwriters”) will proceed with the Offering in reliance on this
Lock-Up Letter Agreement.
 
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Company and the Underwriters.
 
This Lock-Up Letter Agreement shall automatically terminate upon the earliest to
occur, if any, of (1) the termination of the Underwriting Agreement before the
sale of any securities to the Underwriters or (2) June 30, 2019, in the event
that the Underwriting Agreement has not been executed by that date.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representative, successors and assigns of
the undersigned.
 
Very truly yours,
 
JOSEPH GUNNAR & CO., LLC
 
By: ______________________________
Name:
Title:
 
 
 
 
